>

oo ~~ n ws

\O

1]
12
13
14
15
16

17

18
19
20
21
22
23
24
25

26
27
28

 

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

CHARLES J. LEE, Bar #221057
Assistant Federal Defender

' Branch Chief, Fresno Office

2300 Tulare Street, Suite 330
Fresno, California 93721-2226

Telephone: (559) 487-5561

 

 

JAN 8 0 2020

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

BY.

 

“DEPUTY GLERK

\

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,

VS.

CHLOE M. DELAMARE,

Defendant.

)
)
)
)
)
)
)
)
)
)
)

 

Case No. 6:18-po-00397 JDP

APPLICATION AND [PROPOSED]
ORDER APPOINTING COUNSEL

Date:

Time:
Crtm:
Judge:

February 11, 2020
10:00 A.M.

Yosemite
Hon. Jeremy D. Peterson

Defendant, Chloe M De la Mare, through the Federal Defender for the Eastern District of

California, hereby requests appointment of Counsel.

The defendant submits the attached Financial Affidavit as evidence of her inability to

retain counsel. On April 01, 2018, Ms. De la Mare was charged with 36 CFR § 2.35 (b) (2) for

possession of controlled substance of Marijuana. Ms. De la Mare is to appear in court on

February 11, 2020 for a Review Hearing before the Honorable Jeremy D. Peterson, United States

Magistrate Judge, in Yosemite National Park. Therefore, after reviewing Ms. De la Mare’s

Financial Affidavit, it is respectfully recommended that Counsel be promptly appointed,

Lh Me

(CHARLES J. LEY

. |
DATED: January 29, 2020

Assistant Federal Defender
Branch Chief, Fresno Office

 
 

oO eo JN DH Oo FP WYO NYO

No nN bo bo We) No nN N_ NO = _ — — — —_ —= — — —

 

 

 

ORDER

- Having satisfied the Court that the defendant is financially unable to retain Counsel, the

Court hereby appoints counsel pursuant to 18 U.S.C. § Mi,
Dated: January d¢ ), 2020 if bie of,
HONORABLE cae /MCAULIFFE
UNITES STATES MAGIS Iicrs JUDGE

 

 
. 1N UNITED $1 ae
IN "THE CASE OF

Chi boeme _VS. Clee deter

 

 

 

 

 

 

Name and address of employeit
IF YES, how much do you,

Baas

 

 

ee
eee e: aa

rt na

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
